UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4020
BRIAN E. GERDTS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
                  Irene M. Keeley, District Judge.
                       (CR-98-24, CR-99-36)

                  Submitted: December 29, 2000

                      Decided: January 11, 2001

     Before WIDENER and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James R. Fox, JORY & SMITH, L.C., Elkins, West Virginia, for
Appellant. Melvin W. Kahle, Jr., United States Attorney, Sherry L.
Muncy, Assistant United States Attorney, Elkins, West Virginia, for
Appellee.
2                      UNITED STATES v. GERDTS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Brian E. Gerdts robbed three post offices, two in West Virginia and
one in New Jersey. He pled guilty to two counts of using a firearm
in a crime of violence, see 18 U.S.C.A. § 924(c) (West 2000), and to
an information charging that he aided and abetted the armed robbery
of a United States post office, in violation of 18 U.S.C.A. § 2114
(West 2000), and 18 U.S.C. § 2 (1994).* Gerdts was sentenced to
consecutive terms of five years, twenty years, and 175 months impris-
onment, and five years of supervised release. On appeal, he chal-
lenges the district court’s finding that he had an aggravated role in the
robberies, which resulted in a two-level adjustment under U.S. Sen-
tencing Guidelines Manual § 3B1.1(c) (1998). We affirm.

   At his sentencing, Gerdts alleged that he and his girlfriend had
worked together as equals to rob the post offices. However, the postal
inspector who investigated the robberies testified that, when he inter-
viewed Gerdts just after his arrest, Gerdts told him he was the leader
in the offense. He also testified that Gerdts, by himself, robbed a
fourth post office at night, without telling his girlfriend, although he
was not able to obtain anything of value. Finally, the agent testified
that it was Gerdts who chose which post offices would be robbed and
that it was Gerdts who carried a gun during the robberies. Gerdts had
an extensive criminal record, while his girlfriend had no prior convic-
tions. The district court decided that Gerdts had played the more
active role and that, without his criminal experience, the robberies
would not have been as successfully planned and executed. On that

  *The information charging the armed robbery was transferred from the
District of New Jersey. The information charged that Gerdts placed the
postal employee’s life in jeopardy by the use of a dangerous weapon,
namely, a handgun. Gerdts stipulatd in his plea agreement that he used
a firearm in this robbery.
                      UNITED STATES v. GERDTS                        3
basis, the court found that the role adjustment was warranted. We
review the district court’s determination for clear error. See United
States v. France, 164 F.3d 203, 209 (4th Cir. 1998) (providing stan-
dard), cert. denied, 527 U.S. 1010 (1999). We cannot find that the
court clearly erred in making the role adjustment.

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED